UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06378 Templeton Developing Markets Trust (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 6/30/12 Item 1. Proxy Voting Records. ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:OCT 25, 2011 Record Date:SEP 23, 2011 Meeting Type:SPECIAL Ticker:02600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Provision of Guarantee for the Foreign Currency Loan which Chalco Trading Hong Kong Co., Ltd. will Seek, the Proposed Issue of the US$ Denominated Bonds by Chalco HongKong Ltd., and Provision of Guarantee for Chalco HongKong Ltd. Management For For 2 Adopt Code on Shareholders' Meeting Management For For AMERICA MOVIL S.A.B. DE C.V. Meeting Date:APR 25, 2012 Record Date:APR 13, 2012 Meeting Type:SPECIAL Ticker:AMXL Security ID:02364W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Directors for Series L Shares Management For Against 2 Authorize Board to Ratify and Execute Approved Resolutions Management For For ANGLO AMERICAN PLC Meeting Date:JAN 06, 2012 Record Date:JAN 04, 2012 Meeting Type:SPECIAL Ticker:AAL Security ID:G03764134 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of the Entire Equity and Shareholder Loan Interests of the CHL Group in DB Investments SA and De Beers SA Management For For ANGLO AMERICAN PLC Meeting Date:APR 19, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL Ticker:AAL Security ID:G03764134 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Cynthia Carroll as Director Management For For 4 Re-elect David Challen as Director Management For For 5 Re-elect Sir CK Chow as Director Management For For 6 Re-elect Sir Philip Hampton as Director Management For For 7 Re-elect Rene Medori as Director Management For For 8 Re-elect Phuthuma Nhleko as Director Management For For 9 Re-elect Ray O'Rourke as Director Management For For 10 Re-elect Sir John Parker as Director Management For For 11 Re-elect Mamphela Ramphele as Director Management For For 12 Re-elect Jack Thompson as Director Management For For 13 Re-elect Peter Woicke as Director Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve Remuneration Report Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ANHUI CONCH CEMENT COMPANY LTD Meeting Date:MAY 31, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:600585 Security ID:Y01373102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of Board of Directors Management For For 2 Accept Report of Supervisory Committee Management For For 3 Accept Audited Financial Reports Management For For 4 Elect Wong Kun Kau as Independent Non-Executive Director Management For For 5 Reappoint KPMG Huazhen Certified Public Accountants and KPMG Certified Public Accountants as PRC Auditors and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management For For 6 Approve Profit Distribution Proposal for 2011 Management For For 7 Amend Articles of Association of the Company Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against ANTOFAGASTA PLC Meeting Date:JUN 13, 2012 Record Date:JUN 11, 2012 Meeting Type:ANNUAL Ticker:ANTO Security ID:G0398N128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Abstain 3 Approve Final Dividend Management For For 4 Re-elect Jean-Paul Luksic as Director Management For For 5 Re-elect Gonzalo Menendez as Director Management For For 6 Re-elect Ramon Jara as Director Management For For 7 Re-elect Guillermo Luksic as Director Management For Against 8 Re-elect Juan Claro as Director Management For For 9 Re-elect William Hayes as Director Management For For 10 Re-elect Hugo Dryland as Director Management For For 11 Re-elect Tim Baker as Director Management For For 12 Elect Manuel De Sousa-Oliveira as Director Management For For 13 Reappoint Deloitte LLP as Auditors and Authorise Their Remuneration Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BHP BILLITON LIMITED Meeting Date:NOV 17, 2011 Record Date:NOV 15, 2011 Meeting Type:ANNUAL Ticker:BHP Security ID:Q1498M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for BHP Billiton Limited and BHP Billiton Plc Management For For 2 Elect Lindsay Maxsted as a Director of BHP Billiton Limited and BHP Billiton Plc Management For For 3 Elect Shriti Vadera as a Director of BHP Billiton Limited and BHP Billiton Plc Management For For 4 Elect Malcolm Broomhead as a Director of BHP Billiton Limited and BHP Billiton Plc Management For For 5 Elect John Buchanan as a Director of BHP Billiton Limited and BHP Billiton Plc Management For For 6 Elect Carlos Cordeiro as a Director of BHP Billiton Limited and BHP Billiton Plc Management For For 7 Elect David Crawford as a Director of BHP Billiton Limited and BHP Billiton Plc Management For For 8 Elect Carolyn Hewson as a Director of BHP Billiton Limited and BHP Billiton Plc Management For For 9 Elect Marius Kloppers as a Director of BHP Billiton Limited and BHP Billiton Plc Management For For 10 Elect Wayne Murdy as a Director of BHP Billiton Limited and BHP Billiton Plc Management For For 11 Elect Keith Rumble as a Director of BHP Billiton Limited and BHP Billiton Plc Management For For 12 Elect John Schubert as a Director of BHP Billiton Limited and BHP Billiton Plc Management For For 13 Elect Jacques Nasser as a Director of BHP Billiton Limited and BHP Billiton Plc Management For For 14 Appoint KPMG Audit Plc as Auditors of BHP Billiton Plc Management For For 15 Approve the Authority to Issue Shares in BHP Biliton Plc Management For For 16 Approve the Authority to Issue Shares in BHP Biliton Plc for Cash Management For For 17 Approve the Repurchase of Up to 213.62 Million Shares in BHP Billiton Plc Management For For 18 Approve the Remuneration Report Management For For 19 Approve the Termination Benefits for Group Management Committee Members Management For For 20 Approve the Grant of Awards to Marius Kloppers under the Group Incentive Scheme and the Long Term Incentive Plan Management For For CHANGSHA ZOOMLION HEAVY INDUSTRY SCIENCE & TECHNOLOGY DEVELOPMENT CO., LTD. Meeting Date:OCT 11, 2011 Record Date:SEP 09, 2011 Meeting Type:SPECIAL Ticker:000157 Security ID:Y1293Y110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Bonds in the Overseas Markets by the Company through Its Offshore Wholly-owned Subsidiary Management For For 2 Approve Termination of Partial Investment Projects Financed by Proceeds from Private Placement Management For For 3 Approve to Replenish Working Capital with Part of the Proceeds from Private Placement Management For For 4 Approve the Proposal in Respect of Authorization of Provision of Guarantee by Offshore Subsidiaries of the Company for the Purpose of the Bond Issuance Shareholder For For CNOOC LTD. Meeting Date:MAY 25, 2012 Record Date:MAY 21, 2012 Meeting Type:ANNUAL Ticker:00883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Financial Statements and Statutory Reports Management For For 1b Declare Final Dividend Management For For 1c Reelect Wu Guangqi as Executive Director Management For For 1d Reelect Wu Zhenfang as Non-Executive Director Management For For 1e Reelect Tse Hau Yin, Aloysius as Independent Non-Executive Director Management For For 1f Authorize Board to Fix Remuneration of Directors Management For For 1g Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 2a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 2b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 2c Authorize Reissuance of Repurchased Shares Management For Against COAL INDIA LTD. Meeting Date:SEP 20, 2011 Record Date: Meeting Type:ANNUAL Ticker:533278 Security ID:Y1668L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend of INR 3.50 Per Share and Approve Final Dividend of INR 0.40 Per Share Management For For 3 Reappoint S.K. Barua as Director Management For For 4 Reappoint A. Perti as Director Management For For 5 Reappoint A.K. Rath as Director Management For For COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV Meeting Date:APR 27, 2012 Record Date: Meeting Type:SPECIAL Ticker:AMBV4 Security ID:P0273S135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Capitalization of Fiscal Benefit and Issue New Shares Management For For 2 Authorize Capitalization of Fiscal Benefit without Issuing New Shares Management For For 3 Authorize Capitalization of Reserves without Issuing New Shares Management For For 4 Amend Corporate Purpose Management For For 5 Amend Article 19 Management For For 6 Amend Articles 3, 5, and 19, and Consolidate Bylaws Management For For COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV Meeting Date:APR 27, 2012 Record Date: Meeting Type:ANNUAL Ticker:AMBV4 Security ID:P0273S135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 Management For For 2 Approve Allocation of Income and Dividends Management For Against 3 Elect Fiscal Council Members and Alternates Management For Abstain 4 Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members Management For For DAIRY FARM INTERNATIONAL Meeting Date:MAY 09, 2012 Record Date: Meeting Type:ANNUAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports and to Approve Dividends Management For For 2 Reelect Mark Greenberg as Director Management For For 3 Reelect Adam Keswick as Director Management For For 4 Reelect Ben Keswick as Director Management For For 5 Reelect Sir Henry Keswick as Director Management For For 6 Reelect A.J.L. Nightingale as Director Management For For 7 Reelect Percy Weatherall as Director Management For For 8 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 10 Authorize Share Repurchase Program Management For For EMAAR PROPERTIES PJSC Meeting Date:APR 23, 2012 Record Date: Meeting Type:ANNUAL Ticker:EMAAR Security ID:M4025S107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board Report on Company Operations and Auditors' Report on Company Financial Statements Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Ratify Auditors and Fix Their Remuneration Management For For 4 Approve Discharge of Directors Management For For 5 Approve Dividends Management For For 6 Elect Directors (Bundled) Management For For 7 Approve Related Party Transactions Management For For EMBOTELLADORA ANDINA S.A. Meeting Date:APR 27, 2012 Record Date: Meeting Type:ANNUAL Ticker:ANDINA-B Security ID:P3697U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year 2011 Management For For 2 Approve Allocation of Income and Dividends of CLP 10.97 per Class A Share and CLP 12.067 per Class B Share Management For For 3 Approve Dividend Policy Management For For 4 Elect Directors Management For Against 5 Approve Remuneration of Directors, Directors' Committee and Audit Committee Members Management For For 6 Approve External Auditors for Fiscal Year 2012 Management For For 7 Designate Risk Assessment Companies Management For For 8 Accept Special Auditors' Report Regarding Related-Party Transactions Management None None 9 Other Business (Voting) Management For Against EMBOTELLADORA ANDINA S.A. Meeting Date:JUN 25, 2012 Record Date: Meeting Type:SPECIAL Ticker:ANDINA-B Security ID:P3697U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Embotelladoras Coca-Cola Polar SA Management For For 2 Approve Increase in Board Size from 7 to 14 Management For For 3 Elect Directors Management For Against 4 Approve Remuneration of Directors and Members of Directors' and Audit Committees Management For For 5 Adopt All Necessary Agreements to Execute Approved Resolutions Management None None EXXARO RESOURCES LTD Meeting Date:NOV 29, 2011 Record Date:NOV 18, 2011 Meeting Type:SPECIAL Ticker:EXX Security ID:S26949107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend the Exxaro Resources Ltd Long-term Incentive Plan 2006 Management For For 2 Amend the Exxaro Resources Ltd Share Appreciation Right Scheme 2006 Management For For 3 Amend the Exxaro Resources Ltd Deferred Bonus Plan 2006 Management For For 1 Approve Financial Assistance to Related or Inter-related Companies Management For For 2 Approve Remuneration of Non-executive Directors for the Period 1 January 2011 to 31 December 2011 Management For For 3 Approve Non-Executive Directors Additional Meeting Fees for the Period 1 January 2011 to 31 December 2011 Management For For EXXARO RESOURCES LTD Meeting Date:MAY 22, 2012 Record Date:MAY 11, 2012 Meeting Type:ANNUAL Ticker:EXX Security ID:S26949107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Year Ended 31 December 2011 Management For For 2.1 Elect Salukazi Dakile-Hlongwane as Director Management For For 2.2 Re-elect Ufikile Khumalo as Director Management For For 2.3 Re-elect Len Konar as Director Management For For 2.4 Re-elect Rick Mohring as Director Management For For 3 Re-elect Jeff van Rooyen, Rick Mohring and Nkunku Sowazi as Members of the Group Audit Committee Management For Against 4 Elect Jeff van Rooyen, Rick Mohring and Jurie Geldenhuys as Members of the Group Social and Ethics Committee Management For For 5 Approve Remuneration Report Management For For 6 Reappoint PricewaterhouseCoopers Incorporated as Auditors of the Company and D Shango as the Designated Audit Partner Management For For 7 Place Authorised but Unissued Shares under Control of Directors Management For Against 8 Authorise Board to Issue Shares for Cash up to a Maximum of Ten Percent of Issued Share Capital Management For For 9 Authorise Board to Ratify and Execute Approved Resolutions Management For For 1 Approve Non-executive Directors Fees for the Period 1 January 2012 Management For For 2 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For 3 Approve Financial Assistance for Subscription of Securities Management For For EXXARO RESOURCES LTD Meeting Date:MAY 22, 2012 Record Date:MAY 11, 2012 Meeting Type:SPECIAL Ticker:EXX Security ID:S26949107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Specific Issue of Initial Subscription Shares for Cash Management For For 2 Approve Specific Issue of Further Subscription Shares for Cash Management For For 3 Authorise Board to Ratify and Execute Approved Resolutions Management For For 1 Adopt New Memorandum of Incorporation Management For For GAZPROM OAO Meeting Date:JUN 29, 2012 Record Date:MAY 10, 2012 Meeting Type:ANNUAL Ticker:GAZP Security ID:368287207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income Management For For 4 Approve Terms of Allocation of Dividends Management For For 5 Ratify ZAO PricewaterhouseCoopers as Auditor Management For For 6 Approve Remuneration of Directors Management For Against 7 Approve Remuneration of Members of Audit Commission Management For For 8.1 Approve Related-Party Transaction with OAO Gazprombank Re: Loan Agreements Management For For 8.2 Approve Related-Party Transaction with OAO Bank VTB Re: Loan Agreements Management For For 8.3 Approve Related-Party Transaction with OAO Gazprombank Re: Loan Facility Agreement Management For For 8.4 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Loan Facility Agreement Management For For 8.5 Approve Related-Party Transaction with OAO Bank VTB Re: Loan Facility Agreement Management For For 8.6 Approve Related-Party Transaction with OAO AB Rossiya Re: Loan Facility Agreement Management For For 8.7 Approve Related-Party Transaction with OAO AB Rossiya Re: Loan Facility Agreement Management For For 8.8 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Transfer of Funds and Placement of Monetary Funds As Minimum Balance On Bank Accounts Management For For 8.9 Approve Related-Party Transaction with OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Transfer of Funds Management For For 8.10 Approve Related-Party Transaction with OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Using Electronic Payments System Management For For 8.11 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Foreign Currency Purchase/Sale Management For For 8.12 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Management For For 8.13 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees Management For For 8.14 Approve Related-Party Transaction with OAO Bank VTB Re: Deposit Agreements Management For For 8.15 Approve Related-Party Transaction with OAO Gazprombank Re: Deposit Agreements Management For For 8.16 Approve Related-Party Transaction with OAO Gazprombank Re: Guarantee Agreements Management For For 8.17 Approve Related-Party Transaction with OAO Gazprombank Re: Guarantee Agreements Management For For 8.18 Approve Related-Party Transaction with OAO Beltransgaz Re: Agreements on Temporary Possession and Use of Pipeline Management For For 8.19 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreements on Temporary Possession and Use of Railway Stations Management For For 8.20 Approve Related-Party Transaction with DOAO Tsentrenergogaz Re: Agreement on Temporary Possession and Use of Building and Equipment Management For For 8.21 Approve Related-Party Transaction with OAO Tsentrgaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.22 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Temporary Possession and Use of Experimental Prototypes of Gas-using Equipment Located in Rostov and Kemerovo Regions Management For For 8.23 Approve Related-Party Transaction with OAO Gazprombank Re: Agreement on Temporary Possession and Use of Non-residential Premises Management For For 8.24 Approve Related-Party Transaction with OAO Gazprom Neftekhim Salavat Re: Agreement on Temporary Possession and Use of Gas Condensate Pipeline Management For For 8.25 Approve Related-Party Transaction with OAO Rosselkhozbank Re: Loan Facility Agreement Management For For 8.26 Approve Related-Party Transaction with OOO Gazprom Export Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.27 Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions, and Special-Purpose Communications Installation Management For For 8.28 Approve Related-Party Transaction with OAO Gazprom Space Systems Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.29 Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.30 Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.31 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.32 Approve Related-Party Transaction with OOO Gazprom Komplektatsiya Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.33 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.34 Approve Related-Party Transaction with ZAO Gazprom Telecom Re: Agreement on Temporary Possession and Use of Communications Facilities Management For For 8.35 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreements on Implementation of Programs for Scientific and Technical Cooperation Management For For 8.36 Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: Agreement on Temporary Possession and Use of Gas Distribution System Management For For 8.37 Approve Related-Party Transaction with OAO Druzhba Re: Agreement on Temporary Possession and Use of Facilities of Druzhba Vacation Center Management For For 8.38 Approve Related-Party Transactions with OOO Gazprom Investoproekt: Re: Provision of Consulting Services Management For For 8.39 Approve Related-Party Transaction with OOO Gazprom Export Re: Agreement on Sale of Commercial Products Owned by Gazprom Management For For 8.40 Approve Related-Party Transaction with ZAO Northgas Re: Agreement on Delivery of Gas Management For For 8.41 Approve Related-Party Transaction with OAO Severneftegazprom Re: Agreement on Delivery of Gas Management For For 8.42 Approve Related-Party Transaction with OAO NOVATEK Re: Agreement on Delivery of Gas Management For For 8.43 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreement on Transportation of Gas Management For For 8.44 Approve Related-Party Transaction with OAO Tomskgazprom Re: Agreement on Transportation of Gas Management For For 8.45 Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreement on Transportation of Gas Management For For 8.46 Approve Related-Party Transaction with OAO NOVATEK Re: Agreement on Arranging of Injection and Storage of Gas Management For For 8.47 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Guarantees to Customs Authorities Management For For 8.48 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Declaration for Customs Purposes Management For For 8.49 Approve Related-Party Transaction with OAO NOVATEK Re: Declaration for Customs Purposes Management For For 8.50 Approve Related-Party Transaction with OAO Gazprom Neft Re: Declaration for Customs Purposes Management For For 8.51 Approve Related-Party Transaction with UAB Kauno Termofikacijos Elektrine Re: Agreement on Purchase of Gas Management For For 8.52 Approve Related-Party Transaction with a/s Latvijas Gaze Re: Agreement on Purchase of Gas, Arranging of Injection, and Storage of Gas Management For For 8.53 Approve Related-Party Transaction with AB Lietuvos Dujos Re: Agreement on Purchase and Transportation of Gas Management For For 8.54 Approve Related-Party Transaction with MoldovaGaz SA Re: Agreement on Purchase and Transportation of Gas Management For For 8.55 Approve Related-Party Transaction with KazRosGaz LLP Re: Agreement on Transportation of Gas Management For For 8.56 Approve Related-Party Transaction with OAO Beltransgaz Re: Agreement on Purchase and Transportation of Gas Management For For 8.57 Approve Related-Party Transaction with GAZPROM Germania GmbH Re: Agreement on Transportation of Gas Management For For 8.58 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreement on Start-Up and Commissioning Work Management For For 8.59 Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreement on Start-Up and Commissioning Work Management For For 8.60 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreement on Start-Up and Commissioning Work Management For For 8.61 Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreement on Start-Up and Commissioning Work Management For For 8.62 Approve Related-Party Transaction with OAO Gazprom Space Systems Re: Agreement on Investment Projects Management For For 8.63 Approve Related-Party Transaction with ZAO Gazprom Telecom Re: Agreement on Investment Projects Management For For 8.64 Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreement on Investment Projects Management For For 8.65 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreement on Investment Projects Management For For 8.66 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Management For For 8.67 Approve Related-Party Transaction with OAO Rosselkhozbank Re: Deposit Agreements Management For For 8.68 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreement on Investment Projects Management For For 8.69 Approve Related-Party Transaction with OAO Tsentrgaz Re: Agreement on Investment Projects Management For For 8.70 Approve Related-Party Transaction with OOO Gazprom Komplektatsia Re: Agreement on Provision of Services Related to Supplies of Well Repair Equipment for Gazprom's Specialized Subsidiaries Management For For 8.71 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Property Insurance Management For For 8.72 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance Management For For 8.73 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance Management For For 8.74 Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreement on Investment Projects Management For For 8.75 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Monitoring of Gas Facilities Management For For 8.76 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance of Gazprom's Employees Management For For 8.77 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Liability Insurance to Members of Board of Directors and Management Board Management For For 8.78 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance in Connection with Customs Operations Management For For 8.79 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance of Transportation Vehicles Owned By Gazprom Management For For 8.80 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Provision of Services on Production of Reference Book in Legislative and Other Legal Regulation of Gas Distribution Operations Management For For 8.81 Approve Related-Party Transaction with Multiple Parties Re: Agreements on Arranging Stocktaking of Property Management For For 8.82 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.83 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Cost Analysis of Design and Surveying Works for OAO Gazprom Management For For 8.84 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.85 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.86 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.87 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.88 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.89 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.90 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.91 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.92 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.93 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.94 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.95 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.96 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.97 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.98 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.99 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Provision of Services Regarding Conversion of Russian Federation's Regions to Use of Gas Management For For 8.100 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.101 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.102 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.103 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Maintaining Information Portal for Office for Conversion to Gas Services and Gas Uses Management For For 8.104 Approve Related-Party Transaction with Gazprom EP International B.V. Re: License to Use OAO Gazprom's Trademarks Management For For 8.105 Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: Agreement on Organization and Conduct of Conference on Distribution and Consumption of Gas Management For For 8.106 Approve Related-Party Transaction with OAO Beltransgaz Re: License to Use OAO Gazprom's Trademarks Management For For 8.107 Approve Related-Party Transaction with OOO Gazpromvyet, OOO Gaz-Oil, ZAO Yamalgazinvest, and Gazpromipoteka Foundation Re: License to Use OAO Gazprom's Trademarks Management For For 8.108 Approve Related-Party Transaction with OAO Gazprom Gazenergoset Re: Agreement on Temporary Possession and Use of Special Equipment Management For For 8.109 Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: License to Use OAO Gazprom's Trademarks Management For For 8.110 Approve Related-Party Transaction with OAO Gazprom Neft Re: Exclusive License to Use OAO Gazprom's Trademarks Management For For 8.111 Approve Related-Party Transaction with OAO Vostokgazprom Re: Agreement on Temporary Possession and Use of Special-Purpose Communications Installation Management For For 8.112 Approve Related-Party Transaction with Societe Generale Re: Guarantee Agreement for Securing Obligations of OOO Gazprom Export Management For For 8.113 Approve Related-Party Transaction with State Corporation 'Bank for Development and Foreign Economic Affairs (Vnesheconombank)' Re: Loan Agreements Management For For 8.114 Approve Related-Party Transaction with OAO NOVATEK Re: Agreement on Transportation of Gas Management For For 8.115 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreement on Delivery of Gas Management For For 9.1 Elect Andrey Akimov as Director Management None Against 9.2 Elect Farit Gazizullin as Director Management None Against 9.3 Elect Viktor Zubkov as Director Management None Against 9.4 Elect Elena Karpel as Director Management None Against 9.5 Elect Timur Kulibayev as Director Management None Against 9.6 Elect Vitaliy Markelov as Director Management None Against 9.7 Elect Viktor Martynov as Director Management None Against 9.8 Elect Vladimir Mau as Director Management None Against 9.9 Elect Aleksey Miller as Director Management None Against 9.10 Elect Valery Musin as Director Management None For 9.11 Elect Mikhail Sereda as Director Management None Against 9.12 Elect Igor Yusufov as Director Management None Against 10.1 Elect Dmitry Arkhipov as Member of Audit Commission Management For For 10.2 Elect Andrey Belobrov as Member of Audit Commission Management For Against 10.3 Elect Vadim Bikulov as Member of Audit Commission Management For For 10.4 Elect Aleksey Mironov as Member of Audit Commission Management For For 10.5 Elect Lidiya Morozova as Member of Audit Commission Management For For 10.6 Elect Anna Nesterova as Member of Audit Commission Management For For 10.7 Elect Georgiy Nozadze as Member of Audit Commission Management For Against 10.8 Elect Yuriy Nosov as Member of Audit Commission Management For For 10.9 Elect Karen Oganyan as Members of Audit Commission Management For Against 10.10 Elect Maria Tikhonova as Member of Audit Commission Management For For 10.11 Elect Aleksandr Yugov as Member of Audit Commission Management For For GAZPROM OAO Meeting Date:JUN 29, 2012 Record Date:MAY 10, 2012 Meeting Type:ANNUAL Ticker:GAZP Security ID:368287207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income Management For For 4 Approve Terms of Allocation of Dividends Management For For 5 Ratify ZAO PricewaterhouseCoopers as Auditor Management For For 6 Approve Remuneration of Directors Management For Against 7 Approve Remuneration of Members of Audit Commission Management For For 8.1 Approve Related-Party Transaction with OAO Gazprombank Re: Loan Agreements Management For For 8.2 Approve Related-Party Transaction with OAO Bank VTB Re: Loan Agreements Management For For 8.3 Approve Related-Party Transaction with OAO Gazprombank Re: Loan Facility Agreement Management For For 8.4 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Loan Facility Agreement Management For For 8.5 Approve Related-Party Transaction with OAO Bank VTB Re: Loan Facility Agreement Management For For 8.6 Approve Related-Party Transaction with OAO AB Rossiya Re: Loan Facility Agreement Management For For 8.7 Approve Related-Party Transaction with OAO AB Rossiya Re: Loan Facility Agreement Management For For 8.8 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Transfer of Funds and Placement of Monetary Funds As Minimum Balance On Bank Accounts Management For For 8.9 Approve Related-Party Transaction with OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Transfer of Funds Management For For 8.10 Approve Related-Party Transaction with OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Using Electronic Payments System Management For For 8.11 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Foreign Currency Purchase/Sale Management For For 8.12 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Management For For 8.13 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees Management For For 8.14 Approve Related-Party Transaction with OAO Bank VTB Re: Deposit Agreements Management For For 8.15 Approve Related-Party Transaction with OAO Gazprombank Re: Deposit Agreements Management For For 8.16 Approve Related-Party Transaction with OAO Gazprombank Re: Guarantee Agreements Management For For 8.17 Approve Related-Party Transaction with OAO Gazprombank Re: Guarantee Agreements Management For For 8.18 Approve Related-Party Transaction with OAO Beltransgaz Re: Agreements on Temporary Possession and Use of Pipeline Management For For 8.19 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreements on Temporary Possession and Use of Railway Stations Management For For 8.20 Approve Related-Party Transaction with DOAO Tsentrenergogaz Re: Agreement on Temporary Possession and Use of Building and Equipment Management For For 8.21 Approve Related-Party Transaction with OAO Tsentrgaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.22 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Temporary Possession and Use of Experimental Prototypes of Gas-using Equipment Located in Rostov and Kemerovo Regions Management For For 8.23 Approve Related-Party Transaction with OAO Gazprombank Re: Agreement on Temporary Possession and Use of Non-residential Premises Management For For 8.24 Approve Related-Party Transaction with OAO Gazprom Neftekhim Salavat Re: Agreement on Temporary Possession and Use of Gas Condensate Pipeline Management For For 8.25 Approve Related-Party Transaction with OAO Rosselkhozbank Re: Loan Facility Agreement Management For For 8.26 Approve Related-Party Transaction with OOO Gazprom Export Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.27 Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions, and Special-Purpose Communications Installation Management For For 8.28 Approve Related-Party Transaction with OAO Gazprom Space Systems Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.29 Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.30 Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.31 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.32 Approve Related-Party Transaction with OOO Gazprom Komplektatsiya Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.33 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.34 Approve Related-Party Transaction with ZAO Gazprom Telecom Re: Agreement on Temporary Possession and Use of Communications Facilities Management For For 8.35 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreements on Implementation of Programs for Scientific and Technical Cooperation Management For For 8.36 Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: Agreement on Temporary Possession and Use of Gas Distribution System Management For For 8.37 Approve Related-Party Transaction with OAO Druzhba Re: Agreement on Temporary Possession and Use of Facilities of Druzhba Vacation Center Management For For 8.38 Approve Related-Party Transactions with OOO Gazprom Investoproekt: Re: Provision of Consulting Services Management For For 8.39 Approve Related-Party Transaction with OOO Gazprom Export Re: Agreement on Sale of Commercial Products Owned by Gazprom Management For For 8.40 Approve Related-Party Transaction with ZAO Northgas Re: Agreement on Delivery of Gas Management For For 8.41 Approve Related-Party Transaction with OAO Severneftegazprom Re: Agreement on Delivery of Gas Management For For 8.42 Approve Related-Party Transaction with OAO NOVATEK Re: Agreement on Delivery of Gas Management For For 8.43 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreement on Transportation of Gas Management For For 8.44 Approve Related-Party Transaction with OAO Tomskgazprom Re: Agreement on Transportation of Gas Management For For 8.45 Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreement on Transportation of Gas Management For For 8.46 Approve Related-Party Transaction with OAO NOVATEK Re: Agreement on Arranging of Injection and Storage of Gas Management For For 8.47 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Guarantees to Customs Authorities Management For For 8.48 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Declaration for Customs Purposes Management For For 8.49 Approve Related-Party Transaction with OAO NOVATEK Re: Declaration for Customs Purposes Management For For 8.50 Approve Related-Party Transaction with OAO Gazprom Neft Re: Declaration for Customs Purposes Management For For 8.51 Approve Related-Party Transaction with UAB Kauno Termofikacijos Elektrine Re: Agreement on Purchase of Gas Management For For 8.52 Approve Related-Party Transaction with a/s Latvijas Gaze Re: Agreement on Purchase of Gas, Arranging of Injection, and Storage of Gas Management For For 8.53 Approve Related-Party Transaction with AB Lietuvos Dujos Re: Agreement on Purchase and Transportation of Gas Management For For 8.54 Approve Related-Party Transaction with MoldovaGaz SA Re: Agreement on Purchase and Transportation of Gas Management For For 8.55 Approve Related-Party Transaction with KazRosGaz LLP Re: Agreement on Transportation of Gas Management For For 8.56 Approve Related-Party Transaction with OAO Beltransgaz Re: Agreement on Purchase and Transportation of Gas Management For For 8.57 Approve Related-Party Transaction with GAZPROM Germania GmbH Re: Agreement on Transportation of Gas Management For For 8.58 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreement on Start-Up and Commissioning Work Management For For 8.59 Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreement on Start-Up and Commissioning Work Management For For 8.60 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreement on Start-Up and Commissioning Work Management For For 8.61 Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreement on Start-Up and Commissioning Work Management For For 8.62 Approve Related-Party Transaction with OAO Gazprom Space Systems Re: Agreement on Investment Projects Management For For 8.63 Approve Related-Party Transaction with ZAO Gazprom Telecom Re: Agreement on Investment Projects Management For For 8.64 Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreement on Investment Projects Management For For 8.65 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreement on Investment Projects Management For For 8.66 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Management For For 8.67 Approve Related-Party Transaction with OAO Rosselkhozbank Re: Deposit Agreements Management For For 8.68 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreement on Investment Projects Management For For 8.69 Approve Related-Party Transaction with OAO Tsentrgaz Re: Agreement on Investment Projects Management For For 8.70 Approve Related-Party Transaction with OOO Gazprom Komplektatsia Re: Agreement on Provision of Services Related to Supplies of Well Repair Equipment for Gazprom's Specialized Subsidiaries Management For For 8.71 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Property Insurance Management For For 8.72 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance Management For For 8.73 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance Management For For 8.74 Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreement on Investment Projects Management For For 8.75 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Monitoring of Gas Facilities Management For For 8.76 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance of Gazprom's Employees Management For For 8.77 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Liability Insurance to Members of Board of Directors and Management Board Management For For 8.78 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance in Connection with Customs Operations Management For For 8.79 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance of Transportation Vehicles Owned By Gazprom Management For For 8.80 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Provision of Services on Production of Reference Book in Legislative and Other Legal Regulation of Gas Distribution Operations Management For For 8.81 Approve Related-Party Transaction with Multiple Parties Re: Agreements on Arranging Stocktaking of Property Management For For 8.82 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.83 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Cost Analysis of Design and Surveying Works for OAO Gazprom Management For For 8.84 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.85 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.86 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.87 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.88 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.89 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.90 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.91 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.92 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.93 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.94 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.95 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.96 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.97 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.98 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.99 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Provision of Services Regarding Conversion of Russian Federation's Regions to Use of Gas Management For For 8.100 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.101 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.102 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.103 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Maintaining Information Portal for Office for Conversion to Gas Services and Gas Uses Management For For 8.104 Approve Related-Party Transaction with Gazprom EP International B.V. Re: License to Use OAO Gazprom's Trademarks Management For For 8.105 Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: Agreement on Organization and Conduct of Conference on Distribution and Consumption of Gas Management For For 8.106 Approve Related-Party Transaction with OAO Beltransgaz Re: License to Use OAO Gazprom's Trademarks Management For For 8.107 Approve Related-Party Transaction with OOO Gazpromvyet, OOO Gaz-Oil, ZAO Yamalgazinvest, and Gazpromipoteka Foundation Re: License to Use OAO Gazprom's Trademarks Management For For 8.108 Approve Related-Party Transaction with OAO Gazprom Gazenergoset Re: Agreement on Temporary Possession and Use of Special Equipment Management For For 8.109 Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: License to Use OAO Gazprom's Trademarks Management For For 8.110 Approve Related-Party Transaction with OAO Gazprom Neft Re: Exclusive License to Use OAO Gazprom's Trademarks Management For For 8.111 Approve Related-Party Transaction with OAO Vostokgazprom Re: Agreement on Temporary Possession and Use of Special-Purpose Communications Installation Management For For 8.112 Approve Related-Party Transaction with Societe Generale Re: Guarantee Agreement for Securing Obligations of OOO Gazprom Export Management For For 8.113 Approve Related-Party Transaction with State Corporation 'Bank for Development and Foreign Economic Affairs (Vnesheconombank)' Re: Loan Agreements Management For For 8.114 Approve Related-Party Transaction with OAO NOVATEK Re: Agreement on Transportation of Gas Management For For 8.115 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreement on Delivery of Gas Management For For 9.1 Elect Andrey Akimov as Director Management None Against 9.2 Elect Farit Gazizullin as Director Management None Against 9.3 Elect Viktor Zubkov as Director Management None Against 9.4 Elect Elena Karpel as Director Management None Against 9.5 Elect Timur Kulibayev as Director Management None Against 9.6 Elect Vitaliy Markelov as Director Management None Against 9.7 Elect Viktor Martynov as Director Management None Against 9.8 Elect Vladimir Mau as Director Management None Against 9.9 Elect Aleksey Miller as Director Management None Against 9.10 Elect Valery Musin as Director Management None For 9.11 Elect Mikhail Sereda as Director Management None Against 9.12 Elect Igor Yusufov as Director Management None Against 10.1 Elect Dmitry Arkhipov as Member of Audit Commission Management For For 10.2 Elect Andrey Belobrov as Member of Audit Commission Management For Did Not Vote 10.3 Elect Vadim Bikulov as Member of Audit Commission Management For For 10.4 Elect Aleksey Mironov as Member of Audit Commission Management For For 10.5 Elect Lidiya Morozova as Member of Audit Commission Management For For 10.6 Elect Anna Nesterova as Member of Audit Commission Management For For 10.7 Elect Georgiy Nozadze as Member of Audit Commission Management For Did Not Vote 10.8 Elect Yuriy Nosov as Member of Audit Commission Management For For 10.9 Elect Karen Oganyan as Members of Audit Commission Management For Against 10.10 Elect Maria Tikhonova as Member of Audit Commission Management For For 10.11 Elect Aleksandr Yugov as Member of Audit Commission Management For For GIORDANO INTERNATIONAL LIMITED Meeting Date:MAY 22, 2012 Record Date:MAY 17, 2012 Meeting Type:ANNUAL Ticker:00709 Security ID:G6901M101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Reelect Mah Chuck On, Bernard as Executive Director Management For For 3b Reelect Kwong Ki Chi as Independent Non-Executive Director Management For For 3c Elect Cheng Chi Kong, Adrian as Non-Executive Director Management For For 3d Elect Chan Sai Cheong as Non-Executive Director Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Approve Amendments to the 2011 Share Option Scheme Management For For GOLDEN EAGLE RETAIL GROUP LTD. Meeting Date:AUG 17, 2011 Record Date: Meeting Type:SPECIAL Ticker:03308 Security ID:G3958R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Non-exercise of the Right of First Refusal Management For For 2 Approve Lease Agreement and Related Transactions Management For For 3 Approve Proposed Annual Caps in Respect of the Lease Agreement Management For For GRASIM INDUSTRIES LTD. Meeting Date:SEP 17, 2011 Record Date: Meeting Type:ANNUAL Ticker:500300 Security ID:Y28523135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of INR 20 Per Share Management For For 3 Reappoint M.L. Apte as Director Management For For 4 Reappoint R.C. Bhargava as Director Management For For 5 Reappoint R. Birla as Director Management For Against 6 Reappoint C. Shroff as Director Management For Against 7 Approve G.P. Kapadia & Co. and Deloitte Haskins & Sells as Joint Statutory Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Vidyarthi & Sons as Branch Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Appointment and Remuneration of A. Gupta, Executive Director and CFO, as Manager of the Company Management For For 10 Approve Revision in Remuneration of K.K. Maheshwari, Executive Director Management For For 11 Approve Commission Remuneration for Non-Executive Directors Management For For GREAT WALL MOTOR CO., LTD. Meeting Date:JAN 16, 2012 Record Date:DEC 16, 2011 Meeting Type:SPECIAL Ticker:02333 Security ID:Y2882P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For GREAT WALL MOTOR CO., LTD. Meeting Date:JAN 16, 2012 Record Date:DEC 16, 2011 Meeting Type:SPECIAL Ticker:02333 Security ID:Y2882P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Utilization of all the Unallocated Net Proceeds Raised from the A Share Offering Management For For 2 Amend Articles Re: Financial Statements Management For For 3 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For GREAT WALL MOTOR CO., LTD. Meeting Date:MAY 07, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:02333 Security ID:Y2882P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of RMB 0.3 Per Share Management For For 3 Approve Annual Report for the Year Ended Dec. 31, 2011 Management For For 4 Adopt 2011 Report of the Board of Directors Management For For 5 Adopt Independent Non-executive Directors 2011 Report Management For For 6 Adopt Board of Supervisory Committee 2011 Report Management For For 7 Reappoint Deloitte Touche Tohmatsu Certified Public Accountants Limited as PRC Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Authorize Repurchase of Up to10 Percent of Issued H Share Capital Management For For GREAT WALL MOTOR CO., LTD. Meeting Date:MAY 07, 2012 Record Date:APR 05, 2012 Meeting Type:SPECIAL Ticker:02333 Security ID:Y2882P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For INFOSYS LTD. Meeting Date:OCT 11, 2011 Record Date:AUG 26, 2011 Meeting Type:SPECIAL Ticker:500209 Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Revocation of Resolution 17 Passed at the AGM Held on June 12, 2004 Re: Establish a New Welfare Trust Management For For 2 Approve Restricted Stock Unit Plan 2011 (RSU Plan 2011) Management For For 3 Approve Grant of Restricted Stock Units to Employees of the Company's Subsidiaries Under the RSU Plan 2011 Management For For INFOSYS LTD. Meeting Date:JUN 09, 2012 Record Date:MAY 25, 2012 Meeting Type:ANNUAL Ticker:500209 Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of INR 22.00 Per Share and Special Dividend of INR 10.00 Per Share Management For For 3 Reelect S. Gopalakrishnan as Director Management For For 4 Reelect K.V. Kamath as Director Management For For 5 Reelect D.L. Boyles as Director Management For For 6 Reelect J.S. Lehman as Director Management For For 7 Approve BSR & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Elect A.M. Fudge as Director Management For For 9 Elect V. Balakrishnan as Executive Director and Approve His Remuneration Management For For 10 Elect A. Vemuri as Executive Director and Approve His Remuneration Management For For 11 Elect B.G. Srinivas as Executive Director and Approve His Remuneration Management For For 12 Approve Commission Remuneration for Non-Executive Directors Management For For INNER MONGOLIA YITAI COAL CO., LTD. Meeting Date:AUG 26, 2011 Record Date:AUG 22, 2011 Meeting Type:SPECIAL Ticker:900948 Security ID:Y40848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Supplementary Daily Continuing Related-Party Transactions with Inner Mongolia Yitai Group Co., Ltd. Management For For 2 Approve Provision of Guarantee for Controlled Subsidiaries and Associates Management For For 3 Approve Appointment of 2011 Audit Firm Management For For 4 Approve to Amend Relevant Resolutions of Issuance of H Shares and Listing Passed in the First EGM of 2010 Management For For ITAUSA, INVESTIMENTOS ITAU S.A. Meeting Date:APR 26, 2012 Record Date: Meeting Type:ANNUAL Ticker:ITSA4 Security ID:P58711105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Elect Board and Fiscal Council Members Management For Abstain 4 Approve Remuneration of Company's Management Management For Against KASIKORNBANK PCL Meeting Date:APR 02, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:KBANK Security ID:Y4591R118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Directors' Report Management None None 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend of THB 2.50 Per Share Management For For 5.1 Elect Somchai Bulsook as Director Management For For 5.2 Elect Sujitpan Lamsam as Director Management For For 5.3 Elect Suchada Kiranandana as Director Management For For 5.4 Elect Abhijai Chandrasen as Director Management For For 5.5 Elect Hiroshi Ota as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve KPMG Phoomchai Audit Ltd. as Auditors and Authorize Board to Fix Their Remuneration Auditors Management For For 8 Amend Articles of Association Management For For 9 Other Busines Management None None KEPPEL CORPORATION LTD. Meeting Date:APR 20, 2012 Record Date: Meeting Type:ANNUAL Ticker:BN4 Security ID:Y4722Z120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend of SGD 0.26 Per Share Management For For 3 Reelect Lee Boon Yang as Director Management For For 4 Reelect Choo Chiau Beng as Director Management For For 5 Reelect Oon Kum Loon as Director Management For For 6 Approve Directors' Fees of SGD 1.4 million and Award of 34,000 Existing Ordinary Shares to Identified Directors for the Year Ended Dec. 31, 2011 Management For For 7 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 9 Authorize Share Repurchase Program Management For For 10 Approve Mandate for Transactions with Related Parties Management For For LUKOIL OAO Meeting Date:JUN 27, 2012 Record Date:MAY 11, 2012 Meeting Type:ANNUAL Ticker:LUKOY Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends of RUB 75 per Share Management For For 2.1 Elect Vagit Alekperov as Director Management None Against 2.2 Elect Igor Belikov as Director Management None For 2.3 Elect Viktor Blazheyev as Director Management None For 2.4 Elect Valery Grayfer as Director Management None Against 2.5 Elect Igor Ivanov as Director Management None For 2.6 Elect Ravil Maganov as Director Management None Against 2.7 Elect Richard Matzke as Director Management None For 2.8 Elect Sergey Mikhaylov as Director Management None Against 2.9 Elect Mark Mobius as Director Management None For 2.10 Elect Guglielmo Antonio Claudio Moscato as Director Management None For 2.11 Elect Pictet Ivan as Director Management None For 2.12 Elect Aleksandr Shokhin as Director Management None Against 3.1 Elect Mikhail Maksimov as Member of Audit Commission Management For For 3.2 Elect Vladimir Nikitenko as Member of Audit Commission Management For For 3.3 Elect Aleksandr Surkov as Member of Audit Commission Management For For 4.1 Approve Remuneration of Directors Management For For 4.2 Approve Remuneration of Directors in Amount Established by 2011 AGM Management For For 5.1 Approve Remuneration of Members of Audit Commission Management For For 5.2 Approve Remuneration of Members of Audit Commission in Amount Established by 2011 AGM Management For For 6 Ratify ZAO KPMG as Auditor Management For For 7 Amend Charter Management For For 8 Amend Regulations on General Meetings Management For For 9 Amend Regulations on Board of Directors Management For For 10 Approve Related-Party Transaction with OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations Management For For MMC NORILSK NICKEL Meeting Date:FEB 01, 2012 Record Date:DEC 27, 2011 Meeting Type:SPECIAL Ticker:GMKN Security ID:46626D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Charter Management For For MMC NORILSK NICKEL Meeting Date:FEB 03, 2012 Record Date:DEC 27, 2011 Meeting Type:SPECIAL Ticker:GMKN Security ID:46626D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration of Directors Management For For MMC NORILSK NICKEL Meeting Date:JUN 29, 2012 Record Date:MAY 24, 2012 Meeting Type:PROXY CONTEST Ticker:GMKN Security ID:46626D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividends of RUB 196 per Share Management For For 4.1 Elect Enos Ned Banda as Director Management None Against 4.2 Elect Sergey Barbashev as Director Management None Against 4.3 Elect Aleksey Bashkirov as Director Management None Against 4.4 Elect Andrey Bugrov as Director Management None Against 4.5 Elect Olga Voytovich as Director Management None Against 4.6 Elect Aleksandr Voloshin as Director Management None Against 4.7 Elect Artem Volynets as Director Management None Against 4.8 Elect Oleg Deripaska as Director Management None Against 4.9 Elect Claude Dauphin as Director Management None Against 4.10 Elect Marianna Zakharova as Director Management None Against 4.11 Elect Larisa Zelkova as Director Management None Against 4.12 Elect Simon Collins as Director Management None Against 4.13 Elect Bradford Mills as Director Management None For 4.14 Elect Stalbek Mishakov as Director Management None Against 4.15 Elect Ardavan Moshiri as Director Management None Against 4.16 Elect Oleg Pivovarchuk as Director Management None Against 4.17 Elect Gerhard Prinsloo as Director Management None Against 4.18 Elect Dmitry Razumov as Director Management None Against 4.19 Elect Maxim Sokov as Director Management None Against 4.20 Elect Vladimir Strashko as Director Management None Against 4.21 Elect Vladimir Strzhalkovsky as Director Management None Against 5.1 Elect Petr Voznenko as Member of Audit Commission Management For For 5.2 Elect Natalya Gololobova as Member of Audit Commission Management For For 5.3 Elect Aleksey Kargachov as Member of Audit Commission Management For For 5.4 Elect Dmitry Pershinkov as Member of Audit Commission Management For For 5.5 Elect Tamara Sirotkina as Member of Audit Commission Management For For 6 Ratify OOO Rosexpertiza as Auditor of Company's Financial Statements Prepared in Accordance with Russian Accounting Standards (RAS) Management For For 7 Ratify KPMG as Auditor of Company's Financial Statements Prepared in Accordance with International Financial Reporting Standards (IFRS) Management For For 8 Approve Remuneration of Directors Management For For 9 Approve Related-Party Transactions Re: Indemnification Agreements with Directors and Executives Management For For 10 Approve Related-Party Transaction Re: Liability Insurance for Directors and Executives Management For For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Green Card) 1 Approve Annual Report Management Against Did Not Vote 2 Approve Financial Statements Management For Did Not Vote 3 Approve Allocation of Income and Dividends of RUB 196 per Share Management For Did Not Vote 4.1 Elect Enos Ned Banda as Director Management None Did Not Vote 4.2 Elect Sergey Barbashev as Director Management None Did Not Vote 4.3 Elect Aleksey Bashkirov as Director Management None Did Not Vote 4.4 Elect Andrey Bugrov as Director Management None Did Not Vote 4.5 Elect Olga Voytovich as Director Management None Did Not Vote 4.6 Elect Aleksandr Voloshin as Director Management None Did Not Vote 4.7 Elect Artem Volynets as Director Management None Did Not Vote 4.8 Elect Oleg Deripaska as Director Management None Did Not Vote 4.9 Elect Claude Dauphin as Director Management None Did Not Vote 4.10 Elect Marianna Zakharova as Director Management None Did Not Vote 4.11 Elect Larisa Zelkova as Director Management None Did Not Vote 4.12 Elect Simon Collins as Director Management None Did Not Vote 4.13 Elect Bradford Mills as Director Management None Did Not Vote 4.14 Elect Stalbek Mishakov as Director Management None Did Not Vote 4.15 Elect Ardavan Moshiri as Director Management None Did Not Vote 4.16 Elect Oleg Pivovarchuk as Director Management None Did Not Vote 4.17 Elect Gerhard Prinsloo as Director Management None Did Not Vote 4.18 Elect Dmitry Razumov as Director Management None Did Not Vote 4.19 Elect Maxim Sokov as Director Management None Did Not Vote 4.20 Elect Vladimir Strashko as Director Management None Did Not Vote 4.21 Elect Vladimir Strzhalkovsky as Director Management None Did Not Vote 5.1 Elect Petr Voznenko as Member of Audit Commission Management For Did Not Vote 5.2 Elect Natalya Gololobova as Member of Audit Commission Management For Did Not Vote 5.3 Elect Aleksey Kargachov as Member of Audit Commission Management For Did Not Vote 5.4 Elect Dmitry Pershinkov as Member of Audit Commission Management For Did Not Vote 5.5 Elect Tamara Sirotkina as Member of Audit Commission Management For Did Not Vote 6 Ratify OOO Rosexpertiza as Auditor of Company's Financial Statements Prepared in Accordance with Russian Accounting Standards (RAS) Management For Did Not Vote 7 Ratify KPMG as Auditor of Company's Financial Statements Prepared in Accordance with International Financial Reporting Standards (IFRS) Management For Did Not Vote 8 Approve Remuneration of Directors Management For Did Not Vote 9 Approve Related-Party Transactions Re: Indemnification Agreements with Directors and Executives Management For Did Not Vote 10 Approve Related-Party Transaction Re: Liability Insurance for Directors and Executives Management For Did Not Vote NATIONAL ALUMINIUM COMPANY LTD Meeting Date:SEP 29, 2011 Record Date: Meeting Type:ANNUAL Ticker:532234 Security ID:Y6211M130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of INR 0.50 Per Share Management For For 3 Reappoint B.L. Bagra as Director Management For For 4 Reappoint J. Varghese as Director Management For For 5 Appoint V.K. Jain as Director Management For For 6 Appoint P.C. Sharma as Director Management For For NIGERIAN BREWERIES PLC Meeting Date:APR 10, 2012 Record Date:FEB 29, 2012 Meeting Type:COURT Ticker:NIBR Security ID:V6722M101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For 2 Approve Acquisition of Sona Systems Associates Business Management Management For For 3 Approve Acquisition of Life Breweries Company Limited Management For For NIGERIAN BREWERIES PLC Meeting Date:MAY 16, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:NIBR Security ID:V6722M101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Dividends Management For For 2 Elect Olusegun S. Adebanji as Director Management For For 3 Elect Victor Famuyibo as Director Management For For 4 Reelect Atedo N.A. Peterside as Director Management For For 5 Reelect Thomas A. De Man as Director Management For For 6 Reelect Walter L. Drenth as Director Management For For 7 Reelect Frank N. Nweke as Director Management For For 8 Reelect Sijibe Hiemstra as Director Management For For 9 Authorize Board to Fix Remuneration of Auditors Management For For 10 Elect Members of Audit Committee Management For For 11 Approve Remuneration of Directors Management For For OIL & NATURAL GAS CORPORATION LTD. Meeting Date:AUG 30, 2011 Record Date: Meeting Type:ANNUAL Ticker:500312 Security ID:Y64606133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend of INR 32 Per Share and Approve Final Dividend of INR 0.75 Per Share Management For For 3 Reappoint S.S. Rajsekar as Director Management For For 4 Reappoint S. Balachandran as Director Management For For 5 Reappoint S. Nautiyal as Director Management For For 6 Authorize Board to Fix Remuneration of Joint Statutory Auditors Management For For 7 Appoint S.V. Rao as Director Management For For 8 Appoint D. Chandrasekharam as Director Management For For 9 Appoint K.S. Jamestin as Director Management For For 10 Appoint U. Thorat as Director Management For For 11 Appoint D. Nayyar as Director Management For For 12 Appoint A. Ramanathan as Director Management For For PETROCHINA COMPANY LIMITED Meeting Date:OCT 20, 2011 Record Date:SEP 19, 2011 Meeting Type:SPECIAL Ticker:601857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Connected Transaction with a Related Party Management For For 2 Elect Wang Lixin as Supervisor Management For For PETROCHINA COMPANY LIMITED Meeting Date:MAY 23, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:601857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Final Dividend Management For For 5 Authorize Board to Determine the Distribution of Interim Dividends for the Year 2012 Management For For 6 Reappoint PricewaterhouseCoopers, Certified Public Accountants as International Auditors and PricewaterhouseCoopers Zhong Tian CPAs Company Limited, Certified Public Accountants as Domestic Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For PRESIDENT CHAIN STORE CORP. Meeting Date:JUN 21, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:2912 Security ID:Y7082T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Amend the Articles of Association Management For For 4 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5 Approve Amendments on the Procedures for Lending Funds to Other Parties Management For For 6 Approve Amendments on the Procedures for Endorsement and Guarantees Management For For 7 Approve Amendment to Rules and Procedure for Election of Directors and Supervisors Management For For 8 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting Management For For 9.1 Elect Kao, Chin Yen, a Representative of Uni-President Enterprises Corp with Shareholder No. 1, as Director Shareholder None For 9.2 Elect Lin, Chang Sheng, a Representative of Uni-President Enterprises Corp with Shareholder No. 1, as Director Shareholder None For 9.3 Elect Lin, Lung Yi, a Representative of Uni-President Enterprises Corp with Shareholder No. 1, as Director Shareholder None For 9.4 Elect Lo, Chih Hsieh, a Representative of Uni-President Enterprises Corp with Shareholder No. 1, as Director Shareholder None For 9.5 Elect Yang, Wen Long, a Representative of Uni-President Enterprises Corp with Shareholder No. 1, as Director Shareholder None For 9.6 Elect Su, Tsung Ming, a Representative of Uni-President Enterprises Corp with Shareholder No. 1, as Director Shareholder None For 9.7 Elect Wu,Chung Pin, a Representative of Uni-President Enterprises Corp with Shareholder No. 1, as Director Shareholder None For 9.8 Elect Chen, Jui Tang, a Representative of Uni-President Enterprises Corp with Shareholder No. 1, as Director Shareholder None For 9.9 Elect Hsieh, Chien Nan, a Representative of Uni-President Enterprises Corp with Shareholder No. 1, as Director Shareholder None For 9.10 Elect Kao, Hsiu Ling, a Representative of Kao Chyuan Investment Co. Ltd with Shareholder No. 2303, as Director Shareholder None For 9.11 Elect Dr. Wang, Wen Yeu as Independent Director Shareholder For For 9.12 Elect Dr.Chen, M.David as Independent Director Shareholder For For 9.13 Elect Dr.Shu,Pei Gi as Independent Director Shareholder For For 10 Approve Release of Restrictions of Competitive Activities of Directors Management For Against 11 Transact Other Business (Non-Voting) Management None None PT ASTRA INTERNATIONAL TBK Meeting Date:APR 27, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:ASII Security ID:Y7117N149 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report and Financial Statements Management For For 2 Approve Allocation of Income Management For For 3 Elect Commissioners and Approve Remuneration of Directors and Commissioners Management For For 4 Approve Auditors Management For For 1 Approve Stock Split and Amend Article 4 of the Articles of Association in Relation to the Stock Split Management For For PT BANK CENTRAL ASIA TBK Meeting Date:MAY 16, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:BBCA Security ID:Y7123P138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, Commissioners' Report, and Discharge of Directors and Commissioners Management For For 2 Approve Allocation of Income Management For For 3 Approve Remuneration of Directors and Commissioners Management For For 4 Approve Auditors Management For For 5 Approve Interim Dividend for 2012 Management For For 1 Amend Articles of Association Re: Term of Commissioners and Directors Management For Against PT BANK RAKYAT INDONESIA (PERSERO) TBK Meeting Date:SEP 28, 2011 Record Date:SEP 12, 2011 Meeting Type:SPECIAL Ticker:BBRI Security ID:Y0697U112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Commissioners and/or Directors Management For Against PT BANK RAKYAT INDONESIA (PERSERO) TBK Meeting Date:MAR 28, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:BBRI Security ID:Y0697U112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Commissioners' Report Management For For 2 Approve Report on the Partnership and Community Development Program (PCDP) Management For For 3 Approve Allocation of Income Management For For 4 Approve Remuneration of Directors and Commissioners Management For For 5a Approve Auditors for the Company's Financial Statements Management For For 5b Approve Auditors for the PCDP's Financial Statements Management For For 6 Amend Articles of Association Management For Against 7 Elect Commissioners and/or Directors Management For Against PTT EXPLORATION & PRODUCTION PCL Meeting Date:MAR 28, 2012 Record Date:FEB 15, 2012 Meeting Type:ANNUAL Ticker:PTTEP Security ID:Y7145P165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge 2011 Performance Result and 2012 Work Plan Management None None 2 Accept Financial Statements Management For For 3 Approve Dividend of THB 5.40 Per Share Management For For 4 Approve Office of the Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration Management For For 5.1 Elect Chakkrit Parapuntakul as Director Management For For 5.2 Elect Varanuj Hongsaprabhas as Director Management For For 5.3 Elect Pornchai Kranlert as Director Management For For 5.4 Elect Anon Sirisaengtaksin as Director Management For For 5.5 Elect Prajya Phinyawat as Director Management For For 6 Approve Remuneration of Directors and Sub-Committees Management For For PTT PCL Meeting Date:APR 10, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:PTT Security ID:Y6883U113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Accept Financial Statements Management For For 3 Approve Allocation of Income and Dividend of THB 13 Per Share Management For For 4 Approve Office of the Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Directors Management For For 6.1 Elect Norkun Sitthiphong as Director Management For For 6.2 Elect Watcharakiti Watcharothai as Director Management For For 6.3 Elect Arkhom Termpittayapaisith as Director Management For For 6.4 Elect Pailin Chuchottaworn as Director Management For For 6.5 Elect Insorn Buakeow as Director Management For For 7 Other Business Management For Against RAIFFEISEN BANK INTERNATIONAL AG Meeting Date:JUN 20, 2012 Record Date:JUN 10, 2012 Meeting Type:ANNUAL Ticker:RBI Security ID:A7111G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.05 per Share Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Approve Remuneration of Supervisory Board Members Management For For 6 Ratify KPMG Austria AG as Auditors Management For For 7.1 Elect Heinrich Schaller as Supervisory Board Member Management For Against 7.2 Elect Guenther Reibersdorfer as Supervisory Board Member Management For Against 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 9 Authorize Repurchase of Up to Five Percent of Issued Share Capital for Trading Purposes Management For For 10 Amend Articles Re: Compliance with Austrian Company Law Amendment Act 2011, Compensation Committee of Supervisory Board Management For For 11 Approve Stock Option Plan for Management Board Members Management For Against REMGRO LTD Meeting Date:NOV 24, 2011 Record Date:NOV 18, 2011 Meeting Type:ANNUAL Ticker:REM Security ID:S6873K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2011 Management For For 2 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company and C J Matthee as the Individual Registered Auditor Management For For 3 Re-elect P E Beyers as Director Management For For 4 Re-elect W E Buhrmann as Director Management For For 5 Re-elect L Crouse as Director Management For For 6 Re-elect E de la H Hertzog as Director Management For For 7 Re-elect P K Harris as Director Management For For 8 Re-elect M M Morobe as Director Management For For 9 Re-elect N P Mageza as Member of the Audit and Risk Committee Management For For 10 Re-elect P J Moleketi as Member of the Audit and Risk Committee Management For For 11 Re-elect F Robertson as Member of the Audit and Risk Committee Management For For 12 Re-elect H Wessels as Member of the Audit and Risk Committee Management For For 13 Approve Remuneration of Directors Management For For 14 Authorise Repurchase of Up to 20 Percent of Issued Share Capital Management For For 15 Authorise Company to Enter into Derivative Transactions Management For For 16 Approve Financial Assistance to Related or Inter-related Companies or Corporations Management For For SBERBANK OF RUSSIA Meeting Date:JUN 01, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:SBER Security ID:X76317100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividends of RUB 2.08 per Common Share and RUB 2.59 per Preferred Share Management For For 4 Ratify Auditor Management For For 5.1 Elect German Gref as Director Management None Against 5.2 Elect Sergey Guriyev as Director Management None For 5.3 Elect Anton Danilov-Danilyan as Director Management None Against 5.4 Elect Mikhail Dmitriev as Director Management None Against 5.5 Elect Bella Zlatkis as Director Management None Against 5.6 Elect Nadezhda Ivanova as Director Management None Against 5.7 Elect Sergey Ignatyev as Director Management None Against 5.8 Elect Georgy Luntovsky as Director Management None Against 5.9 Elect Mikhail Matovnikov as Director Management None Against 5.10 Elect Vladimir Mau as Director Management None For 5.11 Elect Alessandro Profumo as Director Management None Against 5.12 Elect Aleksey Savatuygin as Director Management None Against 5.13 Elect Rair Simonyan as Director Management None Against 5.14 Elect Sergey Sinelnikov-Murylev as Director Management None Against 5.15 Elect Valery Tkachenko as Director Management None Against 5.16 Elect Dimitriy Tulin as Director Management None Against 5.17 Elect Aleksey Ulyukaev as Director Management None Against 5.18 Elect Ronald Freeman as Director Management None Against 5.19 Elect Sergey Shvetsov as Director Management None Against 6.1 Elect Natalya Borodina as Member of Audit Commission Management For For 6.2 Elect Vladimir Volkov as Member of Audit Commission Management For For 6.3 Elect Maksim Dolzhnikov as Member of Audit Commission Management For For 6.4 Elect Yuliya Isakhanova as Member of Audit Commission Management For For 6.5 Elect Irina Kremleva as Member of Audit Commission Management For For 6.6 Elect Aleksey Minenko as Member of Audit Commission Management For For 6.7 Elect Olga Polyakova as Member of Audit Commission Management For For 7 Approve Remuneration of Directors and Members of Audit Commission Management For Against 8 Approve Charter in New Edition Management For For SEMBCORP MARINE LTD. Meeting Date:APR 20, 2012 Record Date: Meeting Type:SPECIAL Ticker:S51 Security ID:Y8231K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Mandate for Transactions with Related Parties Management For For 2 Authorize Share Repurchase Program Management For For SEMBCORP MARINE LTD. Meeting Date:APR 20, 2012 Record Date: Meeting Type:ANNUAL Ticker:S51 Security ID:Y8231K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare Final Dividend of SGD 0.06 Per Share and Special Dividend of SGD 0.14 Per Share Management For For 3 Reelect Wong Weng Sun as Director Management For For 4 Reelect Lim Ah Doo as Director Management For For 5 Reelect Koh Chiap Khiong as Director Management For For 6 Reelect Tan Sri Mohd Hassan Marican as Director Management For For 7 Reelect Goh Geok Ling as Director Management For For 8 Approve Directors' Fees of SGD 1.4 Million for the Year Ended Dec. 31, 2011 Management For For 9 Reappoint KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 11 Approve Issuance of Shares and Grant of Awards Pursuant to the Sembcorp Marine Performance Share Plan 2010 and/or Sembcorp Marine Restricted Share Plan 2010 Management For For SESA GOA LTD. Meeting Date:JUL 21, 2011 Record Date: Meeting Type:ANNUAL Ticker:500295 Security ID:Y7673N111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of INR 3.50 Per Share Management For For 3 Reappoint A. Kini as Director Management For For 4 Reappoint P.G. Kakodkar as Director Management For Against 5 Appoint Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Appoint J.P. Singh as Director Management For For 7 Approve Commission Remuneration for Non-Executive Directors Management For For SIF BANAT CRISANA SA Meeting Date:MAR 01, 2012 Record Date:FEB 21, 2012 Meeting Type:SPECIAL Ticker:SIF1 Security ID:X7843V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 3 of Bylaws Re: Stock Ownership Limitation Management For For 2 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For SIF BANAT CRISANA SA Meeting Date:APR 25, 2012 Record Date:MAR 28, 2012 Meeting Type:ANNUAL Ticker:SIF1 Security ID:X7843V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements for Fiscal Year 2011 Management For For 2 Approve Allocation of Income and Dividends of RON 0.10 per Share Management For For 3 Approve Distribution of Dividends within Six Months from Meeting Date Management For For 4 Approve Discharge of Directors Management For For 5 Approve Provisionary Budget and Strategy for Fiscal Year 2012 Management For For 6 Approve Remuneration of Directors for Fiscal Year 2011 Management For For 7 Approve Limits for Additional Remuneration for Directors and Executives Management For For 8 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For SIF MOLDOVA Meeting Date:APR 05, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:SIF2 Security ID:X7844V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board's Report for Fiscal Year 2011 Management For For 2 Accept Financial Statements for Fiscal Year 2011 Management For For 3 Approve Allocation of Income Management For For 4 Approve Dividends of RON 0.22 Per Share Management For For 5 Approves Deadline and Means of Payment of Dividends Management For For 6 Approve Discharge of Directors Management For For 7 Approve General Limit for Additional Remuneration of Executives and Approve Participation of Directors in Profit from Fiscal Year 2011 Management For Against 8 Approve Indemnification under Director Liability Policy and Amend Director Contracts Accordingly Management For Against 9 Approve Activity Program and Investment Policy for Fiscal Year 2012 Management For For 10 Approve Provisionary Budget for Fiscal Year 2012 Management For For 11a Elect Niculae Skokan as Director Management None Against 11b Elect Marcel-Valentin Ionescu as Director Management None For 12 Amend Bylaws to Comply with Legislation Management None None 13 Close Company Represenation in Braila, Galati, Piatra Neamt, Suceava and Tulcea Management For For 14 Approve Request of Dividends Due to Shareholders and Not Collected for Three Years Management For For 15 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For SIF MOLDOVA Meeting Date:APR 05, 2012 Record Date:MAR 14, 2012 Meeting Type:SPECIAL Ticker:SIF2 Security ID:X7844V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to RON 103.81 Million Management For Against 2 Amend Bylaws Management For For 3 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For SIF MUNTENIA SA Meeting Date:APR 11, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:SIF4 Security ID:X7843R100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements for Fiscal Year 2011 Management For For 2 Approve Allocation of Income and Distribution of Dividends of RON 0.081 per Share Management For For 3 Approve Provisionary Budget for Fiscal Year 2012 Management For For 4 Approve Updating Company's Books Re: Cancellation of Rights to the Dividends Uncollected for Three Years in the amount of RON 23.27 Million Management For For 5 Renew KPMG Audit SRL as Auditor Management For For 6 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 7 Authorize Filing of Required Documents/Other Formalities Management For For SIF MUNTENIA SA Meeting Date:APR 12, 2012 Record Date:FEB 08, 2012 Meeting Type:SPECIAL Ticker:SIF4 Security ID:X7843R100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 3 of Bylaws Re: Voting Rights Limitations Management For Did Not Vote 2 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For Did Not Vote 3 Authorize Filing of Required Documents/Other Formalities Management For Did Not Vote SIF OLTENIA SA Meeting Date:APR 26, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:SIF5 Security ID:X7843S108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements for Fiscal Year 2011 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Directors Management For Against 4 Approve Provisionary Budget and Strategy for Fiscal Year 2012 Management For For 5 Approve Remuneration of Directors Management For Against 6.1 Elect Tudor Dumitru as Director Management For For 6.2 Elect Anina Radu as Director Management For For 7 Extend Board of Director's Mandate Management For For 8 Approve Closing of Worksites Management For For 9 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For SIF TRANSILVANIA S.A. Meeting Date:APR 26, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:SIF3 Security ID:X7843U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements for Fiscal Year 2011 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Directors Management For For 4 Approve Provisionary Budget and Investment Program for Fiscal Year 2012 Management For For 5 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For SJM HOLDINGS LTD. Meeting Date:MAY 10, 2012 Record Date:MAY 07, 2012 Meeting Type:ANNUAL Ticker:00880 Security ID:Y8076V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend of HK$0.43 Per Share and Special Dividend of HK$0.22 Per Share Management For For 3a Reelect Ho Hung Sun, Stanley as Executive Director Management For For 3b Reelect Shum Hong Kuen, David as Executive Director Management For For 3c Reelect Shek Lai Him, Abraham as Independent Non-Executive Director Management For For 3d Reelect Tse Hau Yin as Independent Non-Executive Director Management For For 4 Authorize Board to Fix Directors' Remuneration Management For For 5 Reappoint Deloitte Touche Tohmatsu, Certified Public Accountants and H.C. Watt & Company Ltd. as Joint Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For SK INNOVATION CO., LTD. Meeting Date:MAR 23, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:096770 Security ID:Y8063L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Appropriation of Income and Dividends of KRW 2,800 per Common Share and KRW 2,850 per Preferred Share Management For For 2 Amend Articles of Incorporation Management For For 3.1 Reelect Koo Ja-Young as Inside Director Management For For 3.2 Reelect Lee Hoon-Kyu as Outside Director Management For For 3.3 Reelect Choi Myung-Hae as Outside Director Management For For 4 Reelect Choi Myung-Hae as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SOUZA CRUZ S.A Meeting Date:OCT 03, 2011 Record Date: Meeting Type:SPECIAL Ticker:CRUZ3 Security ID:P26663107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect New Board Chairman Management For For SOUZA CRUZ S.A Meeting Date:JAN 27, 2012 Record Date: Meeting Type:SPECIAL Ticker:CRUZ3 Security ID:P26663107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Management For For SOUZA CRUZ S.A Meeting Date:MAR 19, 2012 Record Date: Meeting Type:ANNUAL Ticker:CRUZ3 Security ID:P26663107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Elect Director Management For For 4 Approve Remuneration of Executive Officers and Non-Executive Directors Management For For 5 Install Fiscal Council Management For For 6 Elect Fiscal Council Members and Approve their Remuneration Management For For 7 Designate Newspapers to Publish Company Announcements Management For For SOUZA CRUZ S.A Meeting Date:MAR 19, 2012 Record Date: Meeting Type:SPECIAL Ticker:CRUZ3 Security ID:P26663107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Location of Company Headquarters and Amend Article 3 Management For For SUPALAI PUBLIC CO LTD Meeting Date:APR 27, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:SPALI Security ID:Y8309K190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Performance Report and Accept Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividend of THB 0.65 Per Share Management For For 4.1 Elect Prakit Pradipasen as Director Management For For 4.2 Elect Prateep Tangmatitham as Director Management For For 4.3 Elect Prasas Tangmatitam as Director Management For For 4.4 Elect Tritecha Tangmatitham as Director Management For For 5 Approve Remuneration of Directors Management For For 6 Approve Ernst and Young Office Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Other Business Management None None TATA CHEMICALS LTD. Meeting Date:AUG 09, 2011 Record Date: Meeting Type:ANNUAL Ticker:500770 Security ID:Y85478116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of INR 10 Per Share Management For For 3 Reappoint N. Munjee as Director Management For For 4 Reappoint Y.K. Alagh as Director Management For For 5 Reappoint M.S. Ananth as Director Management For For 6 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For TATA CONSULTANCY SERVICES LTD. Meeting Date:JUL 01, 2011 Record Date: Meeting Type:ANNUAL Ticker:532540 Security ID:Y85279100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividends on Equity Shares of INR 6 Per Share and Approve Final Dividend on Equity Shares of INR 8 Per Share Management For For 3 Approve Dividend on Redeemable Preference Shares of INR 0.11 Per Share Management For For 4 Reappoint A. Mehta as Director Management For For 5 Reappoint V. Thyagarajan as Director Management For For 6 Reappoint S. Mahalingam as Director Management For For 7 Appoint Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Appoint P. Vandrevala as Director Management For For 9 Approve Revision in Remuneration of N. Chandrasekaran, CEO and Managing Director Management For For 10 Appoint Branch Auditors and Authorize Board to Fix Their Remuneration Management For For TATA CONSULTANCY SERVICES LTD. Meeting Date:JUN 29, 2012 Record Date:JUN 08, 2012 Meeting Type:ANNUAL Ticker:532540 Security ID:Y85279100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividends of INR 9.00 Per Equity Share, Final Dividend of INR 8.00 Per Equity Share, and Special Dividend of INR 8.00 Per Equity Share Management For For 3 Approve Dividend on Redeemable Preference Shares of INR 0.22 Per Share Management For For 4 Reelect C.M. Christensen as Director Management For For 5 Reelect R. Sommer as Director Management For For 6 Reelect S. Ramadorai as Director Management For For 7 Approve Vacancy on the Board of Directors Resulting from the Retirement of L.M. Cha Management For For 8 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Elect O.P. Bhatt as Director Management For For 10 Elect C. Mistry as Director Management For For 11 Approve Branch Auditors and Authorize Board to Fix Their Remuneration Management For For TENCENT HOLDINGS LTD. Meeting Date:MAY 16, 2012 Record Date:MAY 11, 2012 Meeting Type:ANNUAL Ticker:00700 Security ID:G87572148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Reelect Li Dong Sheng as Director Management For For 3a2 Reelect Iain Ferguson Bruce as Director Management For For 3b Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against TIGER BRANDS LTD Meeting Date:SEP 05, 2011 Record Date: Meeting Type:SPECIAL Ticker:TBS Security ID:S84594142 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Assistance to Related or Inter-related Company or Corporations Management For For 2 Approve Remuneration of Non-Executive Directors, the Chairman and the Deputy Chairman Management For For 3 Approve Remuneration of Non-Executive Directors Participating in Subcommittees Management For For 4 Approve Remuneration of Non-Executive Directors in Respect of Unscheduled Meetings and Additional Work Undertaken Management For For 1 Authorise Board to Ratify and Execute Approved Resolutions Management For For TIGER BRANDS LTD Meeting Date:FEB 14, 2012 Record Date:FEB 03, 2012 Meeting Type:ANNUAL Ticker:TBS Security ID:S84594142 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the year ended 30 September 2011 Management For For 1.2.1 Elect Funke Ighodaro as Director Management For For 1.2.2 Re-elect Richard Dunne as Director Management For For 1.2.3 Re-elect Peter Matlare as Director Management For For 1.2.4 Re-elect Bheki Sibiya as Director Management For For 1.2.5 Re-elect Lex van Vught as Director Management For Abstain 1.3 Approve Remuneration Policy Management For For 1.4.1 Re-elect Richard Dunne as Member of Audit Committee Management For For 1.4.2 Re-elect Andre Parker as Member of Audit Committee Management For Abstain 1.4.3 Re-elect Khotso Mokhele as Member of Audit Committee Management For For 1.4.4 Elect Rob Nisbet as Member of Audit Committee Management For For 2.1 Approve Remuneration of Non-executive Directors, including the Chairman and Deputy Chairman Management For For 2.2 Approve Remuneration of Non-executive Directors who Participate in Subcommittees of the Board Management For For 2.3 Approve Increase of Fees Payable to Non-executive Directors who Attend Special Meetings of the Board and who Undertake Additional Work Management For For 2.4 Authorise Repurchase of Issued Share Capital Management For For TNK-BP HOLDING Meeting Date:SEP 30, 2011 Record Date:AUG 19, 2011 Meeting Type:SPECIAL Ticker:TNBP Security ID:X91025100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 3.41 per Ordinary and Preferred Share for First Six Months of Fiscal 2011 Management For For TNK-BP HOLDING Meeting Date:JUN 28, 2012 Record Date:MAY 14, 2012 Meeting Type:ANNUAL Ticker:TNBP Security ID:X91025100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividends of RUB 9.96 per Share Management For For 4.1 Elect Anatoly Akimenko as Director Management None For 4.2 Elect Zhaki Bodon as Director Management None For 4.3 Elect John Breym as Director Management None For 4.4 Elect Pavel Nazaryan as Director Management None For 4.5 Elect Dennis Robin as Director Management None For 4.6 Elect David Skidmor as Director Management None For 4.7 Elect Igor Cheremikin as Director Management None For 4.8 Elect Peter Charow as Director Management None For 4.9 Elect Denis Shumilin as Director Management None For 5.1 Elect Yekaterina Vladimirova as Member of Audit Commission Management For For 5.2 Elect Anzor Dzhabrailov as Member of Audit Commission Management For For 5.3 Elect Valentina Savchenko as Member of Audit Commission Management For For 6 Ratify ZAO PricewaterhouseCoopers as Auditor Management For For 7 Approve Remuneration of Directors Management For For 8 Approve Related-Party Transactions Management For Against TUPRAS TURKIYE PETROL RAFINERILERI A.S. Meeting Date:APR 04, 2012 Record Date: Meeting Type:ANNUAL Ticker:TUPRS Security ID:M8966X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Board and Auditors Management For For 4 Amend Company Articles Management For For 5 Elect Directors Management For Against 6 Appoint Internal Statutory Auditors and Approve Their Remuneration Management For Against 7 Receive Information on Remuneration Policy Management For Against 8 Approve Director Remuneration Management For For 9 Approve Allocation of Income Management For For 10 Receive Information on Profit Distribution Policy Management None None 11 Receive Information on Charitable Donations Management None None 12 Receive Information on Related Party Transactions Management None None 13 Ratify External Auditors Management For For 14 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 15 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties Management None None 16 Authorize Presiding Council to Sign Minutes of Meeting Management For For 17 Wishes Management None None URALKALI OAO Meeting Date:DEC 08, 2011 Record Date:NOV 02, 2011 Meeting Type:SPECIAL Ticker:URKA Security ID:91688E206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividend of RUB 4 per Share Management For For 2 Approve New Edition of Charter Management For For 3.1 Determine Cost of Liability Insurance for Directors and Executives Management For For 3.2 Determine Cost of Services under Insurance Agreement for Directors and Executives Management For For 4.1 Approve Related-Party Transaction Re: Liability Insurance for Directors and Executives Management For For 4.2 Approve Related-Party Transaction Re: Insurance for Directors and Executives Management For For URALKALI OAO Meeting Date:APR 16, 2012 Record Date:MAR 07, 2012 Meeting Type:SPECIAL Ticker:URKA Security ID:91688E206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reorganization via Acquisition and Merger Agreements with ZAO Investment Company Silvinit-Resurs, ZAO Kama, OAO Kamskaya Gornaya Kompaniya Management For For 2 Approve Reduction in Share Capital Management For For 3 Approve Related-Party Transaction Re: Loan Agreement with OAO Sberbank Rossii Management For For 4 Approve Related-Party Transaction Re: Guarantee Loan Agreement with OAO Sberbank Rossii Management For For 5 Approve Related-Party Transaction Re: Cross Currency Interest Rate Swap with OAO Sberbank Rossii Management For For 6 Amend Regulations on Audit Commission Management For For 7 Approve Regulation on Remuneration of Directors Management For For URALKALI OAO Meeting Date:JUN 07, 2012 Record Date:APR 26, 2012 Meeting Type:ANNUAL Ticker:URKA Security ID:91688E206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Meeting Procedures Management For For 2 Approve Annual Report Management For For 3 Approve Financial Statements Management For For 4 Approve Allocation of Income and Dividends of RUB 4 per Share Management For For 5.1 Elect Olga Vyatkina as Member of Audit Commission Management For For 5.2 Elect Lidiya Nikonova as Member of Audit Commission Management For For 5.3 Elect Valery Lepekhin as Member of Audit Commission Management For For 5.4 Elect Natalya Prokopova as Member of Audit Commission Management For For 5.5 Elect Artem Tkachev as Member of Audit Commission Management For For 6 Ratify Auditor of Company's Financial Statements Prepared in Accordance with International Financial Reporting Standards (IFRS) Management For For 7 Ratify Auditor of Company's Financial Statements Prepared in Accordance with Russian Accounting Standards (RAS) Management For For 8 Approve New Edition of Charter Management For For 9 Amend Regulations on Remuneration of Directors Management For For 10 Approve New Edition of Regulations on General Meetings Management For For 11 Determine Cost of Liability Insurance of Directors Management For For 12 Approve Related-Party Transactions Re: Insurance Agreement for Directors Management For For 13 Determine Cost of Services under Liability Insurance for Directors and Officials Management For For 14 Approve Related-Party Transactions Re: Liability Insurance for Directors and Officials Management For For 15.1 Approve Related-Party Transactions with OAO Ural Scientific and Research Project Institute of Gallurgy Re: Services Agreements Re: Services Agreements Management For For 15.2 Approve Related-Party Transactions with ZAO VNII Galurgii Re: Services Agreements Management For For 15.3 Approve Related-Party Transactions with OOO Stroitelno-Montazhny Trest Bereznikovskoye Shakhtostroitelnoye Upravleniye Re: Services Agreements Management For For 15.4 Approve Related-Party Transactions with Solikamsky Stroitelny Trest Re: Services Agreements Management For For 15.5 Approve Related-Party Transactions with ZAO Novaya Nedvizhimost Re: Services Agreements Management For For 15.6 Approve Related-Party Transactions with OAO Baltic Bulker Terminal Re: Services Agreements Management For For 15.7 Approve Related-Party Transactions with OOO Wagon Depot Balakhontsy Re: Services Agreements Management For For 15.8 Approve Related-Party Transactions with ZAO Registrator Intraco Re: Services Agreements Management For For 15.9 Approve Related-Party Transactions with ZAO Avtrotranskali Re: Services Agreements Management For For 15.10 Approve Related-Party Transactions with OOO Satellite-Service Re: Services Agreements Management For For 15.11 Approve Related-Party Transactions with OOO Vodokanal Re: Services Agreements Management For For 15.12 Approve Related-Party Transactions with OOO Security Agency Sheriff-Berezniki Re: Services Agreements Management For For 15.13 Approve Related-Party Transactions with OAO Kopeysky Mashinostroitelny Zavod Re: Services Agreements Management For For 15.14 Approve Related-Party Transactions with OOO EN-Resource Re: Services Agreements Management For For 15.15 Approve Related-Party Transactions with OOO Centre of Automation and Measurements Re: Services Agreements Management For For 15.16 Approve Related-Party Transactions with OOO Uralkali-Remont Re: Services Agreements Management For For 15.17 Approve Related-Party Transactions with OOO Wagon Depot Balakhontsy Re: Services Agreements Management For For 15.18 Approve Related-Party Transactions with ZAO Avtrotranskali Re: Services Agreements Management For For 15.19 Approve Related-Party Transactions with OOO Satellite-Service Re: Services Agreements Management For For 15.20 Approve Related-Party Transactions with OOO Centre of Automation and Measurements Re: Services Agreements Management For For 15.21 Approve Related-Party Transactions with OOO Uralkali-Remont Re: Services Agreements Management For For 15.22 Approve Related-Party Transactions with OOO Stroitelno-Montazhny Trest Bereznikovskoye Shakhtostroitelnoye Upravleniye Re: Lease Agremements Management For For 15.23 Approve Related-Party Transactions with ZAO Solikamsky Stroitelny Trest Re: Lease Agremements Management For For 15.24 Approve Related-Party Transactions with ZAO Novaya Nedvizhimost Re: Lease Agremements Management For For 15.25 Approve Related-Party Transactions with OOO Wagon Depot Balakhontsy Re: Lease Agremements Management For For 15.26 Approve Related-Party Transactions with OOO Polyclinic Uralkali-Med Re: Lease Agremements Management For For 15.27 Approve Related-Party Transactions with OOO Avtotranskali Re: Lease Agremements Management For For 15.28 Approve Related-Party Transactions with OOO Satellite-Service Re: Lease Agremements Management For For 15.29 Approve Related-Party Transactions with ZAO SP Kama Re: Lease Agremements Management For For 15.30 Approve Related-Party Transactions with OOO Vodokanal Re: Lease Agremements Management For For 15.31 Approve Related-Party Transactions with OOO Security Agency Sheriff-Berezniki Re: Lease Agremements Management For For 15.32 Approve Related-Party Transactions with OAO Kamskaya Gornaya Kompaniya Re: Lease Agremements Management For For 15.33 Approve Related-Party Transactions with ZAO Uralkali-Technology Re: Lease Agremements Management For For 15.34 Approve Related-Party Transactions with OOO EN Resource Re: Lease Agremements Management For For 15.35 Approve Related-Party Transactions with OOO Centre of Automation and Measurements Re: Lease Agremements Management For For 15.36 Approve Related-Party Transactions with OOO Uralkali-Remont Re: Lease Agremements Management For For 15.37 Approve Related-Party Transactions with OAO Ural Scientific and Research Project Institute of Galurgia Re: Lease Agremements Management For For 15.38 Approve Related-Party Transactions with OOO Stroitelno-montazhny trust Bereznikovskoye shakhtostroitelnoye upravleniye Re: Supply Agreements Management For For 15.39 Approve Related-Party Transactions with ZAO Solikamsky Stroitelny Trust Re: Supply Agreements Management For For 15.40 Approve Related-Party Transactions with ZAO Novaya Nedvizhimost Re: Supply Agreements Management For For 15.41 Approve Related-Party Transactions with OOO Wagon Depot Balakhontsy Re: Supply Agreements Management For For 15.42 Approve Related-Party Transactions with OOO Polyclinic Uralkali-Med Re: Supply Agreements Management For For 15.43 Approve Related-Party Transactions with ZAO Belarusian Potash Company Re: Supply Agreements Management For For 15.44 Approve Related-Party Transactions with OOO Avtotranskali Re: Supply Agreements Management For For 15.45 Approve Related-Party Transactions with OOO Satellite-Service Re: Supply Agreements Management For For 15.46 Approve Related-Party Transactions with ZAO SP Kama Re: Supply Agreements Management For For 15.47 Approve Related-Party Transactions with OOO EN-Resource Re: Supply Agreements Management For For 15.48 Approve Related-Party Transactions with OOO Centre of Automation and Measurements Re: Supply Agreements Management For For 15.49 Approve Related-Party Transactions with OOO Uralkali-Remont Re: Supply Agreements Management For For 15.50 Approve Related-Party Transactions with OOO Stroitelno-Montazhny Trust Bereznikovskoye Shakhtostroitelnoye Upravleniye Re: Supply Agreements Management For For 15.51 Approve Related-Party Transactions with ZAO Solikamsky Stroitelny Trust Re: Supply Agreements Management For For 15.52 Approve Related-Party Transactions with ZAO Novaya Nedvizhimost Re: Supply Agreements Management For For 15.53 Approve Related-Party Transactions with OOO Wagon Depot Balakhontsy Re: Supply Agreements Management For For 15.54 Approve Related-Party Transactions with OOO Satellite-Service Re: Supply Agreements Management For For 15.55 Approve Related-Party Transactions with OAO Kopeysky Mashinostroitelny Zavod Re: Supply Agreements Management For For 15.56 Approve Related-Party Transactions with OOO Uralkali-Remont Re: Supply Agreements Management For For 15.57 Approve Related-Party Transactiosn with ZAO Solikasmky Stroitelny Trust Re: Loan Agreements Management For For 15.58 Approve Related-Party Transactiosn with ZAO SP Kama Re: Loan Agreements Management For For 15.59 Approve Related-Party Transactiosn with OAO Kamskaya Gornaya Kompaniya Re: Loan Agreements Management For For 15.60 Approve Related-Party Transactiosn with ZAO Uralkali-Technology Re: Loan Agreements Management For For 15.61 Approve Related-Party Transactions with OOO Satellit-Service Re: Licensing Agreements Management For For 15.62 Approve Related-Party Transactions Re: Assets Contribution Management For For 16.1 Elect Anton Averin as Director Management None Against 16.2 Elect Vladislav Baumgertner as Director Management None Against 16.3 Elect Alexander Voloshin as Director Management None Against 16.4 Elect Anna Kolonchina as Director Management None Against 16.5 Elect Alexander Malakh as Director Management None Against 16.6 Elect Vladislav Mamulkin as Director Management None Against 16.7 Elect Robert John Margetts as Director Management None For 16.8 Elect Alexander Mosionzhik as Director Management None Against 16.9 Elect Paul James Ostling as Director Management None For 16.10 Elect Gordon Holden Sage as Director Management None For VALE S.A. Meeting Date:APR 18, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:VALE5 Security ID:91912E204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 Management For For 1.2 Approve Allocation of Income and Capital Budget for Fiscal 2012 Management For For 1.3 Elect Fiscal Council Members Management For Abstain 1.4 Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members Management For Against VTECH HOLDINGS LTD Meeting Date:JUL 22, 2011 Record Date:JUL 14, 2011 Meeting Type:ANNUAL Ticker:00303 Security ID:G9400S132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Reelect Andy Leung Hon Kwong as Director Management For For 3b Reelect David Sun Tak Kei as Director Management For For 3c Reelect Patrick Wang Shui Chung as Director Management For For 3d Authorize Board to Fix the Remuneration of Directors Management For For 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 7 Authorize Reissuance of Repurchased Shares Management For For 8 Approve Adoption of the 2011 Share Option Scheme and Cancellation of Existing Share Option Scheme Management For For YANTAI CHANGYU PIONEER WINE CO., LTD. Meeting Date:MAY 15, 2012 Record Date:MAY 08, 2012 Meeting Type:ANNUAL Ticker:200869 Security ID:Y9739T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Work Report of the Board of Directors Management For For 2 Approve 2011 Work Report of the Board of Supervisors Management For For 3 Approve 2011 Annual Report Management For For 4 Approve Plan on the 2011 Distribution of Profit Management For For 5 Approve to Amend the Articles of Association Management For For 6 Approve to Re-appoint Audit Firm Management For For YANZHOU COAL MINING COMPANY LIMITED Meeting Date:FEB 08, 2012 Record Date:JAN 06, 2012 Meeting Type:SPECIAL Ticker:01171 Security ID:Y97417102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve Issue Size in Relation to the Public Offering of Corporate Bonds Management For For 1b Approve Bond Period and Interest Rate in Relation to the Public Offering of Corporate Bonds Management For For 1c Approve Use of Proceeds in Relation to the Public Offering of Corporate Bonds Management For For 1d Approve Arrangement to Place to Existing Shareholders in Relation to the Public Offering of Corporate Bonds Management For For 1e Approve Guarantee in Relation to the Public Offering of Corporate Bonds Management For For 1f Approve Listing Arrangement in Relation to the Public Offering of Corporate Bonds Management For For 1g Approve Methods for Redemption and Payment of Interest in Relation to the Public Offering of Corporate Bonds Management For For 1h Approve Warranty for Repayment of the Bonds in Relation to the Public Offering of Corporate Bonds Management For For 1i Approve Valid Period of the Special Resolutions in Relation to the Public Offering of Corporate Bonds Management For For 2 Authorize Board to Further Authorize the General Managers of the Company to Handle All Matters in Relation to the Public Offering of Corporate Bonds Management For For YANZHOU COAL MINING COMPANY LIMITED Meeting Date:APR 23, 2012 Record Date:MAR 23, 2012 Meeting Type:SPECIAL Ticker:01171 Security ID:Y97417102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of USD Bonds Management For For 2 Approve Amendments to the Articles of Association and Rules of Procedure for the Board of Directors Management For Against YANZHOU COAL MINING COMPANY LIMITED Meeting Date:JUN 22, 2012 Record Date:MAY 22, 2012 Meeting Type:SPECIAL Ticker:01171 Security ID:Y97417102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For YANZHOU COAL MINING COMPANY LIMITED Meeting Date:JUN 22, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:01171 Security ID:Y97417102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Working Report of the Board of Directors Management For For 2 Approve Working Report of the Supervisory Committee Management For For 3 Approve Audited Financial Statements Management For For 4 Approve Profit Distribution Plan for Year Ended Dec. 31, 2011 and Authorize Distribution of Cash Dividend of RMB 0.57 Per Share Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Approve Renewal of Liability Insurance of Directors, Supervisors and Senior Officers Management For Against 7 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 8a Approve Provision of Labour and Services Agreement and Proposed Annual Cap Management For For 8b Approve Provision of Insurance Fund Administrative Services Agreement and Proposed Annual Cap Management For For 8c Approve Provision of Materials Supply Agreement and Proposed Annual Cap Management For For 8d Approve Provision of Products, Materials and Equipment Leasing Agreement and Proposed Annual Cap Management For For 8e Approve Provision of Electricity and Heat Agreement and Proposed Annual Cap Management For For 8f Approve Financial Services Agreement and Proposed Annual Cap Management For Against 9 Approve Alteration of the Approved Financing Activities of the Financing Business Management For Against 10 Approve Extension of the Term for the $3 Billion Loan of Yancoal Australia Ltd. Management For For 11 Approve Provision of Guarantee for the Business in Australia Management For For 12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 13 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Developing Markets Trust By (Signature and Title)*/s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 24, 2012 * Print the name and title of each signing officer under his or her signature.
